742 S.W.2d 275 (1987)
Shelly MATTHEWS, a Minor, by Her Next Friend, Rhonda Dee MATTHEWS et al.
v.
The TWELFTH COURT OF APPEALS.
No. C-6402.
Supreme Court of Texas.
September 16, 1987.
Relator's motion for rehearing for leave to file petition for writ of mandamus is granted. The order of this court of May 20, 1987. denying leave to file is withdrawn. The judgment and opinion of the court of appeals for the Twelfth Supreme Judicial District, 733 S.W.2d 563, are ordered set aside and that court's order of mandamus to the Hon. Alvin G. Khoury is vacated. The underlying cause having been settled, petition for Writ of Mandamus in this court is dismissed as moot.